Citation Nr: 0214011	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  99-11 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from June 1956 until July 
1982.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This case was previously before the Board in January 2001.  
At that time the appeal consisted of three claims of service 
connection involving the following disorders: a neck 
disability, a left leg disability and a left arm disability.  
A claim of entitlement to an increased rating for hemorrhoids 
was also considered at that time.  The left leg, left arm and 
hemorrhoids claims were denied.  The neck claim was remanded 
to the RO for further development.  The additional 
development requested by the Board in the January 2001 remand 
was completed, and in May 2002, the RO issued a supplemental 
statement of the case which continued to deny the veteran's 
claim of entitlement to service connection for a neck 
disability.  The file has since been returned to the Board.


FINDING OF FACT

The competent medical evidence does not show the veteran's 
presently diagnosed neck condition to be causally related to 
active service.


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101,1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service-connection for a neck 
disability.  He contends, in substance, that he injured his 
neck in service and that he currently has a neck disability 
which is related to such injury.   In his August 1998 notice 
of disagreement, he specifically referred to a bus accident 
in 1960 in which he hit his head.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then review the law, VA regulations 
and other authority that may be relevant to the veteran's 
claims.  The Board will conclude with an analysis of the 
issue on appeal.

Initial matter - the VCAA

The Board notes that while this appeal was pending, 
legislation was passed that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In the present case, the Board finds that the veteran and his 
representative were provided adequate notice as to the 
evidence needed to substantiate his claim, which included 
copies of the rating actions, a statement of the case issued 
in April 1999 and a supplemental statement of the case issued 
in May 2002.  The latter document contained the provisions of 
38 C.F.R. § 3.159, which served to inform the veteran of the 
division of responsibilities between VA and the claimant in 
obtaining evidence.  Additionally, a letter dated February 
2001 further apprised the veteran of his rights under the 
VCAA and requested that he submit any additional evidence 
relating to treatment for a neck disorder.  The RO noted in 
the May 2002 supplemental statement of the case that the 
veteran failed to respond to that request for further 
evidence.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.

VA has made reasonable efforts in assisting the veteran in 
the development of his claims.  In this regard, the veteran 
was afforded VA examinations in April 1998 and September 2001 
in connection with his claim.  The latter examination, 
scheduled per the Board's January 2001 remand, was designed 
to acquire additional medical evidence.  This has been 
accomplished.  Additionally, VA outpatient treatment reports 
dated December 1987, March 1991 through July 1991 and May 
1996 through February 1998 are associated with the claims 
file.  Finally, the veteran's service medical records are of 
record.  

A February 6, 1998 VA outpatient treatment report noted that 
the veteran was to receive neck x-rays as part of his 
treatment plan.  A February 11, 1998, report notes a finding 
of degenerative joint disease of the neck, apparently gleaned 
from such x-rays.  It does not appear that the radiological 
results are of record.  However, as a finding of degenerative 
joint disease is already of record, and as detailed MRI 
results from March 1998 are also associated with the claims 
file, the Board concludes that the absence of the February 
1998 x-ray report does not prejudice the veteran in his claim 
of entitlement to service connection, since a current neck 
disability is demonstrated.  

In short, the Board finds that all relevant facts have been 
properly and sufficiently developed with respect to the 
veteran's claim, and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  The veteran has been accorded 
ample opportunity to present evidence and argument in 
connection with the issues on appeal.  Moreover, the veteran 
and his accredited representative have not contended that 
there are additional relevant records that have not yet been 
obtained.  Therefore, this case is ready for appellate 
review.
 


Relevant law and regulations

Service connection

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 Vet. App. 
303, 305 (1992). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990) the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
has held that "when the positive and negative evidence 
relating to a veteran's claim are in 'approximate balance,' 
thereby creating a 'reasonable doubt' as to the merits of his 
or her claim, the veteran must prevail."  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Id. at 1365.

Factual background

The veteran's service medical records contain reports of 
medical examination dated May 1956, January 1963, January 
1969, June 1970, September 1971, January 1980, October 1981 
and May 1982.  Those examinations were all negative for any 
neck disorders.  Moreover, while the service medical records 
reveal complaints of low back pain in March 1975, November 
1979 and December 1981, there is no record of complaints or 
treatment pertaining to the upper back or neck.  Those 
records do indicate that the veteran was involved in a bus 
accident in 1960, during which he hit his head.    

As noted in the Introduction, the veteran retired from 
military service in July 1982.  The first reference to a neck 
condition appeared in a December 1987 VA outpatient treatment 
report.  At that time, the veteran was diagnosed with 
degenerative joint disease of the cervical spine.  

In a VA outpatient treatment report dated February 1998, the 
veteran complained of occasional neck pain.  X-rays were 
ordered.  A February 11, 1998, report contained a finding of 
degenerative joint disease of the neck. 

In April 1998, the veteran was examined by VA.  The 
examination report contained the results of a MRI of the neck 
performed in March 1998.  That MRI revealed C3-C4 spurring 
and C2-C3 neuroforaminal stenosis.  The veteran was diagnosed 
as having degenerative arthritis of the cervical spine.  
 
The veteran was most recently examined in September 2001, in 
response to the Board's January 2001 remand which called for 
a VA examination to determine the nature and etiology of the 
veteran's claimed neck disability.  The examiner inquired as 
to the source of the veteran's neck pain.  The veteran 
initially responded by stating that his neck pain arose from 
"wearing a steel pot" on his head throughout military 
service.  He denied any trauma in-service.  At the end of the 
examination, however, the veteran stated that he had been 
involved in a bus accident during active duty in France in 
approximately 1959 or 1960.  He reported that he hit his head 
during the accident.  The examining physician identified a 
service medical record notation that the veteran hit his head 
in a bus accident. 

X-rays revealed degenerative joint disease of the neck, most 
prominent between C5 and C7.  The examiner rendered a 
diagnosis of degenerative joint disease of the cervical 
spine.  

With respect to the etiology of the veteran's claimed neck 
disability, the examiner opined that this was more likely 
than not due to aging.  The examiner noted that there was no 
evidence of any neck problems after the veteran's in-service 
bus accident.  He also noted that the veteran's separation 
examination was absent any indication of a neck condition.  

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999).  

Recent medical evidence shows recent diagnoses of 
degenerative joint disease of the cervical spine.  Hickson 
element (1) has therefore been satisfied. However, as will be 
discussed below, the evidence of record fails to establish 
the remaining two elements of a service connection claim.

With respect to Hickson element (2), in-service incurrence, 
the veteran's service medical records fail to indicate any 
neck disorders.  The veteran contends that his neck problems 
arose when he hit his head during a bus accident in service, 
and service medical records confirm that the veteran was in a 
bus accident in August 1960.  However, there is no indication 
of a neck injury in connection with that bus accident.  The 
contemporaneous treatment report noted that although the 
veteran had hit his head he had right thigh pain.  A neck 
problem was not referred to by the veteran or identified by 
any health care provider.  Furthermore, subsequent treatment 
reports and numerous physical examinations were negative for 
neck problems.  

The Board additionally observes that presumptive in-service 
incurrence or arthritis of the cervical spine is not 
demonstrated by the evidence of record.  The initial 
diagnosis of arthritis of the neck occurred in 1988, several 
years after the veteran retired from military service and 
past the end of the one year presumptive period. 

In addition, Hickson element (3), competent medical nexus 
evidence, has not been met because there is no competent 
medical evidence of record which states that the veteran's 
present cervical spine disorder is related to his military 
service.  The Board solicited such an opinion in its January 
2001 remand, but the resulting examination produced a medical 
opinion to the contrary; the VA examiner in September 2001 
expressed his belief that the veteran's degenerative joint 
disease in his neck was due to the aging process.  The 
examiner based that conclusion on the absence of findings of 
a neck injury following the veteran's in-service bus accident 
or at any other time during service.  The examiner also noted 
that the veteran's separation examination was absent any 
indication of a neck condition.  The examiner's observations 
are reflective of and consistent with the other evidence of 
record.

The Board additionally observes in passing that each 
diagnosis of arthritis was characterized as "degenerative 
arthritis".  Arthritis due to trauma, as claimed by the 
veteran, has not been identified in any medical report.   

Although the veteran himself has ascribed his neck condition 
to service, particularly referencing the 1960 bus accident, 
it is now well-established that a lay person without medical 
training, such as the veteran, is not competent to opine on 
medical matters such as diagnosis, date of onset or cause of 
a claimed disability. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(2) ["competent lay evidence" means 
any evidence not requiring specialized education, training or 
experience].  The veteran has presented no competent medical 
evidence in support of his claim.

In short, two of the three Hickson elements have not been 
met.  A preponderance of the evidence is against the 
veteran's claim, and the benefit sought on appeal is 
therefore denied.


ORDER

Service connection for a neck disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

